Terminal Disclaimer
The terminal disclaimer filed on 4/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,539,864 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 27-42 are allowed over the prior art of record. 
Regarding claim 27, current invention teaches “a capacitive touch panel” including claimed limitations “wherein a major first surface of the first glass substrate is acid etched to form a diffuse surface;  wherein the first coating comprises a conductive layer and at least one electrode of the touch panel, wherein the first coating forms the at least one electrode and is formed on the acid etched diffuse surface to form a partially transparent diffuser, wherein the first and second glass substrates are laminated to each other via a polymer inclusive laminating layer, wherein the diffuse surface of the first glass substrate faces the polymer inclusive laminating layer, and wherein the first coating and the polymer inclusive laminating layer are located between the first and second glass substrates of the touch panel.”
Claimed structure in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: April 12, 2021